PER CURIAM.
The State of Florida has perfected its appeal from an order entered in the Circuit *867Court of Dade County that dismissed a count contained in an information filed against the appellee. In entering such order, the trial court held that Section 893.-135, Florida Statutes was unconstitutional.
The order appealed from is reversed upon the authority of State v. Benitez, 395 So.2d 514 (Fla.1981); State v. Yu, 400 So.2d 762 (Fla.1981); State v. Werner, 402 So.2d 386 (Fla.1981); Stone v. State, 402 So.2d 1330 (Fla. 1st DCA 1981).
For the foregoing reasons, the trial court is directed to proceed in harmony with the views herein expressed.